 



EXHIBIT 10
FNBH BANCORP, INC.
EMPLOYEES’ STOCK PURCHASE PLAN
(As amended through January 20, 2005)
     1. Purpose. The purpose of the FNBH Bancorp, Inc. Employees’ Stock Purchase
Plan (the “Plan”) is to provide employees of FNBH Bancorp, Inc. and First
National Bank in Howell (collectively the “Company”) with a further inducement
to continue their employment with the Company and to encourage such employees to
increase their efforts to promote the best interests of the Company. The Plan
allows Eligible Employees to purchase shares of common stock, no par value (the
“Stock”) of the Company, at a price less than the market price under Section 423
of the Internal Revenue Code of 1986, as amended (the “Code”).
     2. Committee to Administer Plan. The Plan shall be administered by a
committee appointed by the Board of Directors of the Company (the “Committee”).
The Committee shall consist of not less than three members. The Board of
Directors may from time to time remove members from, or add members to, the
Committee. Vacancies on the Committee, however caused, shall be filled by the
Board of Directors. The Committee may establish from time to time such
regulations, provisions and procedures, within the terms of the Plan, as in the
opinion of its members may be advisable in the administration of the Plan. The
Committee shall keep minutes of its meetings. A majority of the Committee shall
constitute a quorum, and the acts of a majority of the members present at any
meeting at which a quorum is present, or acts reduced to or approved in writing
by a majority of the members of the Committee, shall be the valid acts of the
Committee. The interpretation and construction by the Committee of any
provisions of the Plan shall be final unless otherwise determined by the Board
of Directors. No member of the Board of Directors or the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan.
     3. Eligibility. Participation under the Plan shall be open to all active
employees (the “Eligible Employees”) of the Company except (a) employees who
have been continuously employed by the Company for less than one year at the
beginning of an Option Period (as defined below); (b) employees whose customary
employment by the Company is less than 20 hours per week; and (c) employees
whose customary employment by the Company is for not more than 5 months in a
calendar year. No option rights shall be granted under the Plan to any person
who is not an Eligible Employee, and no Eligible Employee shall be granted
option rights under the Plan (a) if such employee, immediately after receiving
the grant of such option rights under the Plan, owns (under the rules of
Sections 423(b)(3) and 424(d) of the Code) stock possessing 5 percent or more of
the total combined voting power or value of all classes of stock of the Company
or (b) which permit such employee to purchase stock under this Plan and any
other employee stock purchase plan of the Company aggregating more than $25,000
of the fair market value of such stock (“Maximum Value”) (determined at the time
the respective options are granted) in any one calendar year, and in no event
may such option rights accrue at a rate which exceeds that permitted by
Section 423(b)(8) of the Code.
     4. Stock Available for Plan. Purchase of Stock pursuant to and on behalf of
this Plan for delivery under this Plan may be made out of the Company’s
presently or hereafter authorized but unissued Stock or from outstanding shares
of Stock, or partly out of each, as determined by the Committee. The maximum
number of shares of Stock which may be purchased under the Plan is 30,000
shares, subject, however, to adjustment as set forth below. In the event the
Company shall, at any time after the effective date of the Plan, change its
issued Stock into an increased number of shares of Stock, with or without par
value, through a Stock dividend or split of shares, or into a decreased number
of shares, with or without par value, through a combination of shares, then
effective with the record date for such change, the maximum number of shares of
Stock which thereafter may be purchased under the Plan shall be the maximum
number of shares which, immediately prior to such record date, remained
available for purchase under the Plan, proportionately increased, in the case of
such Stock dividend or split up of shares, or proportionately decreased in the
case of such combination of shares. In the event of any other change affecting
Stock, such adjustment shall be made as may be deemed equitable by the Board of
Directors to give proper effect to such event.
     5. Effective Dates. This Plan shall become effective on October 1, 2000
(the “Effective Date”), provided that the Plan has been adopted by the Company’s
Board of Directors and approved by the shareholders of the Company not later
than the first anniversary of the date of adoption of the Plan by the Board of
Directors. The first Option Period under the Plan shall commence on October 1,
2000, and end on December 31, 2000. As long as the Plan remains in effect, a new
Option Period shall commence on the first day of each fiscal quarter year of the
Company and end on the last day of each such fiscal quarter year.

58



--------------------------------------------------------------------------------



 



     6. Participation.
          (a) Eligibility. An employee of the Company who is an Eligible
Employee at or prior to the first day of any Option Period may become a
Participant as of such date by (i) at least ten (10) days prior to such date,
completing and forwarding a payroll deduction authorization form (the
“Authorization”) to the Company’s payroll department; and/or (ii) during the
Lump Sum Payment Period defined in Section 7(b) below, completing and forwarding
a lump sum payment form furnished by the Company accompanied by payment to the
Company in the amount of the lump sum to be credited to the Eligible Employee’s
Purchase Account. The Authorization will direct a regular payroll deduction from
the Participant’s compensation to be made on each of the Participant’s pay dates
occurring during each Option Period in which he or she is a Participant.
          (b) Holding Period. As a condition to participation in the Plan, each
participant agrees not to sell or otherwise dispose of such shares for a period
of at least two consecutive years following the Purchase Date, as defined below,
for such shares without the prior written consent of the Committee, unless the
sale or disposition is pursuant to termination of employment under Section 12 of
the Plan below.
     7. Payroll Deductions, Lump Sum Payments and Accounts.
          (a) Payroll Deductions. The Company will maintain payroll deduction
accounts for all Participants who have filed Authorizations for Payroll
Deduction. Payments made by Participants, whether by payroll deduction or lump
sum payment, shall be credited to the Participant’s Stock Purchase Account (the
“Purchase Account”). No amounts other than payroll deductions and lump sum
payments authorized under this Plan may be credited to a Participant’s Purchase
Account. Subject to Section 3 above, a Participant may authorize a payroll
deduction in any amount not less than twenty dollars ($20.00) for each pay date.
          (b) Lump Sum Payments. Subject to Section 3 above, a Participant may
make one lump sum payment in any Option Period in any amount not less than two
hundred dollars ($200); provided that such election is made during the thirty
(30) day period ending on the fifteenth (15th) day of the last month of each
Option Period. In no event shall payments of any kind for credit to a Purchase
Account by or on behalf of any Participant in any calendar year exceed the
amount that would result in the purchase of Stock having an aggregate Maximum
Value (as defined in Section 3 above).
          (c) Accounts. The Committee shall cause to be established for
bookkeeping purposes a “Purchase Account” and a “Share Account.” Amounts
credited to the Purchase Account shall be made in the manner set forth in
Section 7(a) above. Shares of common stock purchased under the Plan shall be
allocated to each Participant’s Share Account and shall be allocated in the
manner set forth in Section 10 below. Until certificates for such Shares are
issued, no person shall have any right to sell, assign, mortgage, pledge,
hypothecate, or otherwise encumber any of the Shares.
     8. Changes in Payroll Deduction. Payroll deductions shall be made for each
Participant in accordance with the Participant’s Authorization and shall
continue until the Participant’s participation terminates, the Authorization is
revised or the Plan terminates. A Participant may, as of the beginning of any
Option Period, increase or decrease the Participant’s payroll deduction within
the limits specified in Section 7 by filing a new Authorization at least ten
(10) days prior to the beginning of such Option Period.
     9. Termination of Participation; Withdrawal of Funds. A Participant may for
any reason at any time on written notice given to the Company prior to the
Participant’s last pay date in any Option Period elect to terminate his or her
participation in the Plan and permanently draw out the balance accumulated in
his or her Purchase Account. Upon any termination by a Participant of
participation, he or she shall cease to be a Participant, his or her
Authorization shall be revoked insofar as subsequent payroll deductions are
concerned, and the amount to his or her credit in his or her Purchase Account,
and not payable in respect of the exercise of any option to purchase Stock
theretofore granted under the Plan, as well as any unauthorized payroll
deductions made after such revocation, shall be promptly refunded to the former
Participant. An Eligible Employee who has terminated participation in the Plan
may thereafter begin participation in the Plan again only during the fiscal year
of the Company following the fiscal year of the Company in which such
termination and withdrawal of funds occurred. Partial withdrawals of funds will
not be permitted.

59



--------------------------------------------------------------------------------



 



     10. Purchase of Shares. Each Participant during each Option Period under
this Plan will be granted an option as of the “Purchase Date” (as defined below)
for the purchase of as many shares of Stock as may be purchased with the funds
in his or her Purchase Account. This election shall be automatically made as
provided in this Section unless the Participant terminates participation as
provided in Section 9. Through the Option Period ending March 31, 2005, the
purchase price for each share of Stock purchased shall be eighty-five percent
(85%) of the Fair Market Value of a share of Stock on the Purchase Date (as
defined below), and beginning with the Option Period starting April 1, 2005, the
purchase price for each share of Stock purchased shall be ninety-five percent
(95%) of the Fair Market Value of a share of Stock on the Purchase Date (as
defined below). If such percentage results in a fraction of a cent, the purchase
price shall be increased to the next higher full cent. The term “Purchase Date”
shall be the last business day of the Option Period. If, as of each Purchase
Date, the Participant’s Purchase Account contains funds, the Participant shall
be deemed to have exercised an option to purchase shares at the purchase price,
the Participant’s Purchase Account shall be charged for the amount of the
purchase, and an entry shall be made to the Participant’s account maintained by
the Company’s transfer agent. As of each subsequent Purchase Date when funds
have again accrued in the Participant’s Purchase Account, shares will be
purchased in the same manner.
     Fair Market Value means, as long as the Stock is not actively traded in any
recognized market, the average price per share at which shares of Stock were
bought or sold during the three (3) preceding months (the “Market Period”) in
transactions known to management of the Company involving 100 or more shares
between purchasers and sellers; provided that if the total number of shares
purchased or sold during the Market Period is less than 100 shares, the Market
Period shall be the preceding six month period. The determination of Fair Market
Value by the Committee shall be final and binding.
     If the Stock is traded in the NASDAQ SmallCap market, the NASDAQ NMS market
or if the Stock becomes listed upon an established stock exchange, the fair
market value per share shall be the average of the last reported sales price of
the Stock as of the close of business for each of the last thirty (30) trading
days of the applicable Option Period.
     11. Issuance of Share Certificates. Except as otherwise provided in this
Plan, Shares of Stock acquired by Participants under the Plan shall be recorded
and held in book entry only. Stock certificates for any of whole shares in a
Participant’s Purchase Account may be issued to such Participant only upon
receipt by the Committee of the Participant’s written request, which request
shall indicate the number of shares (up to the maximum of the number of full
Shares in the Participant’s Purchase Account) for which the Participant wishes
to receive stock certificates. Certificates will be issue to Participants only
if (a) the Participant has held the shares for a minimum of two (2) years from
the Purchase Date, and (b) the Participant owns at least one hundred
(100) Shares of Stock as a result of purchases under this Plan, unless such
certificate is being issued upon termination of employment. The appropriate
share certificates shall be issued to a Participant as soon as practical after
the end of an Option Period for which the qualifying request is timely made.
Fractional share interests shall be paid in cash to the Participant.
Certificates may be registered only in the name of the Participant or the names
of the Participant and his or her spouse.
     12. Rights on Retirement, Death, or Termination of Employment. In the event
of a Participant’s retirement, death or termination of employment, no payroll
deduction shall be taken from any pay due and owing to a Participant at such
time, and the balance in the Participant’s Purchase Account shall be paid to the
Participant or, in the event of the Participant’s death, to the Participant’s
estate.
     13. Rights Not Transferable. Rights under this Plan are not transferable by
a Participant and are exercisable only by the Participant during his or her
lifetime.
     14. Application of Funds. All funds received or held by the Company under
this Plan may be used by the Company for any corporate purpose.
     15. Amendment of the Plan. The Board of Directors of the Company may at any
time, or from time to time, amend this Plan in any respect, except that, without
the approval of a majority of the shares of Stock of the Company then issued and
outstanding and entitled to vote, no amendment shall be made (a) increasing the
number of shares approved for this Plan (other than as provided in Section 4),
(b) decreasing the Purchase Price per share, (c) withdrawing the administration
of this Plan from the Committee, (d) changing the designation of the class of
employees eligible to receive options under the Plan, or (e) which would render
options granted under the Plan unqualified for special tax treatment under the
Code.

60



--------------------------------------------------------------------------------



 



     16. Termination of the Plan. Unless sooner terminated as hereinafter
provided, this Plan shall terminate on September 30, 2010. The Company may, by
action of its Board of Directors, terminate the Plan at any time. Notice of
termination shall be given to all then Participants, but any failure to give
such notice shall not impair the termination. Upon termination of the Plan, all
amounts in Purchase Accounts of Participants shall be promptly refunded.
     17. Governmental Regulations. The Company’s obligation to sell and deliver
Stock under this Plan is subject to the approval of any governmental authority
required in connection with the authorization, issuance or sale of such Stock.
If at any time shares of Stock deliverable hereunder are required to be
registered or qualified under any applicable law, or delivery of such shares is
required to be accompanied or preceded by a prospectus or similar circular,
delivery of certificates for such shares may be deferred for a reasonable time
until such registrations or qualifications are effected or such prospectus or
similar circular is available.

61